The court incorporates by reference in this paragraph and adopts as the findings and orders
of this court the document set forth below. This document was signed electronically at the
time and date indicated, which may be materially different from its entry on the record.




      Dated: 01:31 PM May 28, 2021



                        UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

  IN RE:                                      )   CHAPTER 7
                                              )
  DILLON HAWK LANEY AND                       )   CASE NO. 19-62315
  EMILY MARIE LANEY,                          )
                                              )   RUSS KENDIG
             Debtors.                         )
                                              )   MEMORANDUM OF OPINION
                                              )   (NOT FOR PUBLICATION)
                                              )


       Now before the court are three motions, one to avoid a judgment lien held by Crown
Asset Management LLC (“Crown Asset”) and two to avoid Capital One Bank (USA) NA
(“Capital One”) judgment liens. Debtors proceed under 11 U.S.C. § 522(f). Although the Crown
Asset motion is unopposed, the Capital One motions are deficient and the response deadline has
not expired. Upon review, the court finds that Debtors are not entitled to judgment as a matter of
law and further prosecution of the motions is not supported.

       The court has subject matter jurisdiction of this case under 28 U.S.C. § 1334 and the
general order of reference issued by the United States District Court for the Northern District of
Ohio. General Order 2012-7. This is a statutorily core proceeding under 28 U.S.C.
§ 157(b)(2)(K). The court has authority to enter final orders in this matter. Pursuant to 28 U.S.C.
§ 1409, venue in this court is proper.

        This opinion is not intended for publication or citation. The availability of this opinion,
in electronic or printed form, is not the result of a direct submission by the court.

                                                    1




 19-62315-rk      Doc 54      FILED 05/28/21        ENTERED 05/28/21 14:14:52             Page 1 of 4
                                        BACKGROUND

        Debtors filed a chapter 7 case on November 18, 2019. According to their schedules, they
did not own any real estate on that date and they did not claim an exemption in real estate. An
amendment to the Statement of Financial Affairs indicates that Debtor Emily Laney transferred
real estate in Paris, Ohio to her ex-spouse on November 1, 2019 pursuant to a separation
agreement.

       The only secured debt listed on Schedule D is a car loan. Although Schedule F contains
debts with notations concerning judgment liens, the claims are identified as unsecured as
follows:

       Capital One Bank USA NA               $2,875.30
       c/o Cheek Law Offices                 Debtor Emily Laney only
       471 Broad St E – 12th Floor           Judgment Lien filed Canton Municipal
       Columbus, OH 43215                    Court - Re: Case No. 2016 CVF 6349

       Capital One Bank USA NA               $1,483.03
       c/o Cheek Law Offices                 Debtor Emily Laney only
       471 Broad St E – 12th Floor           Judgment Lien filed Canton Municipal
       Columbus, OH 43215                    Court - Re: Case No. 2017 CVF 0323

       Crown Asset Management LLC            $1,189.25
       c/o Levy & Associates                 Debtor Emily Laney only
       4645 Executive Dr.                    Judgment Lien - Case No. 2018 CVF 7255
       Columbus, OH 43220                    Canton Municipal Court

       In September 2020, Debtors began attempting to avoid the liens. Numerous deficiencies
were issued. On May 20, 2021, the court issued an order setting deadlines for actions related to
the motions.

                                         DISCUSSION

       With few exceptions, when a debtor files a bankruptcy case, all the debtor’s legal and
equitable interests in property become part of the bankruptcy estate. 11 U.S.C. § 541. The
Bankruptcy Code then permits debtors to exclude certain assets or amounts in assets from the
bankruptcy estate and the reach of creditors through exemptions. 11 U.S.C. § 522. These
exemptions provide debtors with minimal means to start over after bankruptcy:

               The historical purpose of ... exemption laws has been to protect a
               debtor from his creditors, to provide him with the basic necessities
               of life so that even if his creditors levy on all of his nonexempt

                                                2




19-62315-rk      Doc 54     FILED 05/28/21      ENTERED 05/28/21 14:14:52             Page 2 of 4
                property, the debtor will not be left destitute and a public charge.

Sheehan v. Morehead (In re Morehead), 283 F.3d 199, 206 (4th Cir. 2002) (quoting H.R. Rep.
No. 95-595, at 126 (1977)).

       As part of the exemption scheme, Debtors may avoid the fixing of liens on property
under 11 U.S.C. § 522(f):

                (f)(1) Notwithstanding any waiver of exemptions but subject to para-
                graph (3), the debtor may avoid the fixing of a lien on an interest of
                the debtor in property to the extent that such lien impairs an exemption
                to which the debtor would have been entitled under subjection (b) of
                this section, if such lien is—

                (A) a judicial lien, other than a judicial lien that secures a debt of a
                    kind specified in section 523(a)(5) . . .

In order to avoid a lien under this provision, the statute identifies two fundamental requirements:
(1) debtor has an interest in property, and (2) is entitled to an exemption. On the facts before the
court, Debtor Emily Laney meets neither requirement.

       Debtors’ motions to avoid seek to avoid liens on Ms. Laney’s previous residence. The
motions do not claim a present interest in the property, calling it her “former” residence,
referencing the transfer to her ex-husband, and stating the property would be exempt if still
owned by her. Based on what is before the court, Debtor does not have an interest in the subject
property.

        Nor do the motions identify an exemption that is impaired by the liens. Presumably, it is a
homestead exemption but Debtor has not claimed, nor can she claim, a homestead exemption in
non-residential the subject real estate because the exemption applies to “one parcel or item of
real or personal property that the person or a dependent of the person uses as a residence.”
O.R.C. § 2329.66(a)(1)(A). Debtor’s residential address at the time of filing was listed as 609
Chestnut St., Minerva, Ohio, not the Paris, Ohio property.

       Even if the above were not impassable obstacles, Debtor failed to meet the Court’s
requirements for lien avoidance set forth in its December 21, 2005 memoranda. 1

        For these reasons, the court finds that Debtor is unlikely to succeed on her motions to
avoid the liens and that further effort, including issuance of deficiency notices and review of
orders, is an unnecessary expenditure of the court’s resources. The court will immediately deny
the motions by separate order.


1 The memo is available at https://www.ohnb.uscourts.gov/sites/default/files/memoranda/memo-20051221-
motions-and-orders-avoid-liens-real-estate-chapter-7-cases-rk.pdf
                                                     3




 19-62315-rk       Doc 54      FILED 05/28/21        ENTERED 05/28/21 14:14:52               Page 3 of 4
                                         #       #    #


Service List:

Dillon Hawk Laney
Emily Marie Laney
609 Chestnut Street
Minerva, OH 44657

Giancarlo Variola
Caplea & Variola Co., LPA
610 Market Avenue North
Canton, OH 44702

Capital One Bank (USA), N.A.
by American InfoSource as agent
PO Box 71083
Charlotte, NC 28272-1083

Capital One Bank USA NA
c/o Cheek Law Offices
471 Broad St E – 12th Floor
Columbus, OH 43215

Crown Asset Management LLC
c/o Levy & Associates
4645 Executive Dr.
Columbus, OH 43220




                                             4




19-62315-rk     Doc 54      FILED 05/28/21   ENTERED 05/28/21 14:14:52   Page 4 of 4
